DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PEOPLE'S REPUBLIC OF CHINA on 12/23/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911340537.1 application as required by 37 CFR 1.55.

Election/Restrictions
Applicant's election with traverse of species A in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not indicated the existence of serious burden to the Examiner for the search and examination of all claims, since Species A-L include some common features.  This is not found persuasive because as noted by Examiner in the Requirement for Restriction/Election that was mailed 6 December 2021, and as set forth by Applicant in the paragraphs of the disclosure referenced by Examiner in the Requirement, the Species include features and configurations exclusive to each other for example: the shape, the projection, and the location of the second capillary structure. Also, the hollow part, the inner seal part, and outer seal part.  While there is some overlap in the search for these features, Applicant’s disclosure also identifies the Species set forth by the Examiner as referring to different embodiments.  Examiner reminds Applicant that when examining different Species/Embodiments Examiner must consider different art combinations, different reasons for combining, etc., in addition to any common features shared by the Species/Embodiments.  Examiner also reminds Applicant that upon allowance of a generic claim, withdrawn claims requiring all 

Claims 3-9, 13-17, 21, 31- 37, 41-45, and 49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/10/2022.

Status of Claims
The status of the claims as filed in the reply dated 01/10/2022 are as follows: 
Claims 1-55 are pending.
Claims 3-9, 13-17, 21, 31- 37, 41-45, and 49 are withdrawn from consideration.
Claims 1-2, 10-12, 18-20, 22-30, 38-40, 46-48, and 50-55 are being examined.

Claim Objections
Claims 19 and 47 objected to because of the following informalities:  
Claims 19 and 47 recites “hollow part formed”. However, “is” appears to be missing between “hollow part” and “formed”.
  Appropriate correction is required.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “range” in claims 10 and 12 is used by the claim to mean “area” while the accepted meaning is “the area of variation between upper and lower limits on a particular scale.” The term is indefinite because the specification does not clearly redefine the term.

Claims 11 and 12 are rejected insofar as they are dependent on claim 29, and therefore include the same error(s).
Claims 20 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term “close” in claims 20 and 48 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. To expedite prosecution, examiner interprets the term “close” to read as next to with or without intermediate elements.


Claims 29, 30, 38-40, 46-48, and 50-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation "The vapor chamber".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, Examiner has interpreted “The vapor chamber” as “A vapor chamber”.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stronger” in claim 29 is used by the claim to mean “greater,” while the accepted meaning is “having the power to move heavy weights or perform other physically demanding tasks.” The term is indefinite because the specification does not clearly redefine the term.

Claims 30, 38-40, 46-48, and 50-55 are rejected insofar as they are dependent on claim 29, and therefore include the same error(s).

Claims 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “range” in claims 38 and 40 is used by the claim to mean “area” while the accepted meaning is “the area of variation between upper and lower limits on a particular scale.” The term is indefinite because the specification does not clearly redefine the term.
Claims 39 and 40 are rejected insofar as they are dependent on claim 38, and therefore include the same error(s).

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 46 recites “according to one of claim 29”, it’s unclear what is meant by “one of”. To expedite prosecution, Examiner has interpreted “according to one of claim 29” to read as “according to claim 29”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 18-20, 22-25, 27, and 28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TSENG (US 20190339021 A1).

Regarding claim 1, TSENG discloses a vapor chamber (vapor chamber assembly 40; see figure 10 annotated by examiner), configured to accommodate a cooling fluid (see ¶ [0006]), and the vapor chamber comprising: a first cover (41); a second cover (12), wherein the second cover and the first cover are attached to each other to form a chamber therebetween (see ¶ [0005]), and the chamber is configured to accommodate the cooling fluid (see ¶ [0006]); a first capillary an upper lid coupled to the base to jointly form the closed space , the closed space including the first recess , the second recess , the liquid flow channel and the gaseous flow channel ; a wick structure disposed in the closed space”, see ¶ [0044])) 
and stacked on the first cover (see element 15 in figures 3 and 4 ,see ¶ [0044]); and a second capillary structure (see second capillary structure in figure 10 annotated by examiner), wherein the second capillary structure is located in the chamber and stacked on the first capillary structure, the second capillary structure is different from the first capillary structure (see second capillary structure on top of the first capillary structure (15) in Figure 10 annotated by examiner, also it is shown they are two different structures, see ¶ [0044]), and a projection of the second capillary structure onto the first cover is smaller than a projection of the first capillary structure onto the first cover (note: examiner interpreters “projection” to reads as a “footprint“ or as a “area occupied”; see in figure 10 the area of the first capillary structure that projects onto first cover (41) is bigger than the area that is covered by the second capillary structure ).
Regarding claim 2, TSENG discloses the chamber has an evaporation area (411) and a condensation area (see the condensation area that starts from element 47 to 412; see figure 10 annotated by examiner), the evaporation area (411) is wider than the condensation area (examiner notes that any area past the limits of (411) is considered a condensation area; see the area of (411) is wider compared to the area of elements 47 or 44 due to the hollow in the middle; see figure 10), a side of the second capillary structure (471) is located in the condensation area , and another side of the second capillary structure extends towards the 
    PNG
    media_image1.png
    946
    716
    media_image1.png
    Greyscale
the (412) area and extends to toward the evaporation area (411)).
TSENG’s Figure 10 annotated by examiner

Regarding claim 18, TSENG discloses the second capillary structure is spaced apart from the second cover (12), (see second capillary structure being spaced apart from the second cover 12 due to elements 13 and 14 being placed in-between the second capillary structure and the first cover 41; see TSENG’s Figure 10 annotated by examiner).
Regarding claim 19, TSENG discloses a hollow part (see hollow part in TSENG’s Figure 10 annotated by examiner), wherein the hollow part formed through the first cover (41) and the second cover (12) (see TSENG’s Figure 10 annotated by examiner: the hollow part is formed through both the first cover 41 and second cover 12), and the second capillary structure surrounds the hollow part (see TSENG’s Figure 10 annotated by examiner: the second capillary structure surrounds the hollow part).  

Regarding claim 20, TSENG discloses the second capillary structure abuts an inner seal part of the first cover (41) located close to the hollow part (see TSENG’s Figure 10 annotated by examiner: the second capillary structure abuts an inner seal part of the first cover that is located close to the hollow part).
Regarding claim 22, TSENG discloses the first capillary structure and the second capillary structure are made of different materials (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).
Regarding claim 23, TSENG discloses the first capillary structure and the second capillary structure are different in form (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).  

Regarding claim 24, TSENG discloses the first capillary structure is in a form having mesh structure, and the second capillary structure is in a form having sintered powder structure (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).  
Regarding claim 25, TSENG discloses the first capillary structure is a metal mesh, and the second capillary structure is made from sintered powder (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).  

Regarding claim 27, TSENG discloses the first capillary structure is distributed throughout the chamber (see TSENG’s Figure 10 annotated by examiner; wherein the first capillary structure is distributed throughout the chamber), and the second capillary structure is 

Regarding claim 28, TSENG discloses an orthogonal projection of the second capillary structure onto the first cover (41 discussed above) is smaller than an orthogonal projection of the first capillary structure (15 discussed above) onto the first cover (see TSENG’s Figure 11, the second capillary structure has a small orthogonal projection onto first cover 41 than that of first capillary structure onto first cover 41; see the mentioned structures in Figure 11 as discussed above and as labeled in TSENG’s Figure 10 annotated by examiner).  

Claims 29, 30, 46-48, 50-53, and 55 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by TSENG (US 20190339021 A1).

Regarding claim 29, TSENG discloses a vapor chamber (vapor chamber assembly 40; see figure 10 annotated by examiner), configured to accommodate a cooling fluid (see ¶ [0006]), and the vapor chamber comprising: a first cover (41); a second cover (12), wherein the second cover and the first cover are attached to each other to form a chamber therebetween (see ¶ [0005]), and the chamber is configured to accommodate the cooling fluid (see ¶ [0006]); a first capillary structure (15), wherein the first capillary structure is located in the chamber (TSENG discloses in ¶ [0005] that “an upper lid coupled to the base to jointly form the closed space , the closed space including the first recess , the second recess , the liquid flow channel and the gaseous flow channel ; a wick structure disposed in the closed space”, see ¶ [0044])) 
The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure; see ¶ [0044]; it’s well known that the sintered copper powder has a greater capability of transmitting the cooling fluid than metal mesh).


Regarding claim 30, TSENG discloses the chamber has an evaporation area (411) and a condensation area (see the condensation area that starts from element 47 to 412; see figure 10 annotated by examiner), the evaporation area (411) is wider than the condensation area (examiner notes that any area past the limits of (411) is considered a condensation area; see the area of (411) is wider compare to the area of elements 47 or 44 due to the hollow in the middle; see figure 10), a side of the second capillary structure (471) is located in the condensation area , and another side of the second capillary structure extends towards the evaporation area (see element (471 of second capillary structure) where a side of it is located in the (412) area and extends to toward the evaporation area (411)).

Regarding claim 46, TSENG discloses the second capillary structure is spaced apart from the second cover (12), (see second capillary structure being spaced apart from the second cover 12 due to elements 13 and 14 being placed in-between the second capillary structure and the first cover 41; see TSENG’s Figure 10 annotated by examiner). 

Regarding claim 47, TSENG discloses a hollow part (see hollow part in TSENG’s Figure 10 annotated by examiner), wherein the hollow part formed through the first cover (41) and the second cover (12) (see TSENG’s Figure 10 annotated by examiner: the hollow part is formed through both the first cover 41 and second cover 12), and the second capillary structure surrounds the hollow part (see TSENG’s Figure 10 annotated by examiner: the second capillary structure surrounds the hollow part).   

Regarding claim 48, TSENG discloses the second capillary structure abuts an inner seal part of the first cover (41) located close to the hollow part (see TSENG’s Figure 10 annotated by examiner: the second capillary structure abuts an inner seal part of the first cover that is located close to the hollow part). 
Regarding claim 50, TSENG discloses the first capillary structure and the second capillary structure are made of different materials (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]). 


Regarding claim 51, TSENG discloses the first capillary structure and the second capillary structure are different in form (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).

Regarding claim 52, TSENG discloses the first capillary structure is in a form having mesh structure, and the second capillary structure is in a form having sintered powder structure (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).

Regarding claim 53, TSENG discloses the first capillary structure is a metal mesh, and the second capillary structure is made from sintered powder (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure discussed above. TSENG discloses in ¶ [0030] that “The extension wick layer 17 is made from sintered copper powder” which corresponds to the second capillary structure discussed above; see ¶ [0044]).
 
Regarding claim 55, TSENG discloses the first capillary structure is distributed throughout the chamber (see TSENG’s Figure 10 annotated by examiner; wherein the first capillary structure is distributed throughout the chamber), and the second capillary structure is distributed in part of the chamber (see TSENG’s Figure 10 annotated by examiner; wherein the second capillary structure is only distributed in part of the chamber).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 10-12, 26, 38-40, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over TSENG (US 20190339021 A1) as applied to claims 1 and 29 above, and further in view of HUANG (US 20130025829 A1).

Regarding claim 10, TSENG discloses the first cover (41) has a contact surface corresponding to the evaporation area (411), the contact surface is configured to be in thermal contact with a heat source, (TSENG discloses in ¶ [0034] that “The heat-receiving zone is adapted to come into contact with a heat source and receive heat from the heat source”; examiner notes that “heat-receiving zone” is the area that has a thermal contact with the heat source and the first cover area above element 411 see ¶¶ [0036] and [0044]).
TSENG is silent regarding the projection of the second capillary structure onto the first cover is located out of and substantially located next to a range of the contact surface of the first cover. 

HUANG teaches another vapor chamber (see HUANG’s Figure 4) with first (20), second (30) capillary structures, and a contact surface (see the surface above the heat source 100) that in thermal contact with a heat source (100) (see HUANG’s Figure 4). HUANG further teaches the projection of the second capillary structure (30) onto the first cover (10) is located out of and substantially located next to a range of the contact surface of the first cover (10); (see HUANG’s Figure 4 annotated by examiner). 




    PNG
    media_image2.png
    344
    873
    media_image2.png
    Greyscale


HUANG’s Figure 4 annotated by examiner

Regarding claim 11, TSENG further discloses the second capillary structure is in a ring-shape (see second capillary structure forming a ring-shape; see TSENG’s Figure 10 annotated by examiner).

Regarding claim 12, TSENG as modified above teaches the second capillary structure has a first curved section (see element 471 that is above element 412 in TSENG’s Figure 10), a second curved section (see element 471 that is above element 411), and two extension sections (see elements 47), the first curved section and the second curved section are located opposite to each other (TSENG’s Figure 10), the first curved section is located in the condensation area (412 area is part of the condensation area; see ¶ [0035]), at least part of the second curved section is located in the evaporation area (element 471 that is above element 411 which is the evaporation area), a projection of the second curved section (see element 471 located on element 411; which is the curved section of the second capillary structure) onto the first cover is located out of the range of the contact surface of the first cover (TSENG as modified above by HUANG will results to have a contact surface on the first cover that makes TSENG’s element 471 ( the second curved section of the second capillary structure that on top of element 411 as shown in TSENG’s Figure 10 annotated by examiner) to be next to the contact surface that is on the first cover. Therefore, TSENG as modified above by Huang, above, will meet a projection of the second curved section onto the first cover is located out of the range of the contact surface of the first cover), the two extension sections are located opposite to each other, and the two extension sections are respectively located between and connected to the first curved section and the second curved section (see elements 47 in TSENG’s Figure 10 located opposite to each other, between and connected to the first curved section and the second curved section).

Regarding claim 26, TSENG discloses the first capillary structure is a metal mesh (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure, see TSENG’s ¶ [0044]). 
TSENG does not teach the second capillary structure is a metal mesh (see HUANG ¶ [0036]).
HUANG teaches the first capillary structure (20) is a metal mesh and the second capillary structure (30) is a metal mesh (see HUANG’s claims 2 and 4. Also, see ¶ [0036]).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of TSENG with a second capillary structure is a metal mesh, as taught by HUANG, since the simple substitution of one known element (second capillary structure made of a metal mesh taught by HUANG) for another (second capillary structure made of sintered copper powder disclosed by LI) would have yielded predicable results, namely transferring the heat from the source to the vapor chamber (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit the simplicity of making the vapor chamber of TSENG by using less variety types of materials.

Regarding claim 38,  TSENG discloses the first cover (41) has a contact surface corresponding to the evaporation area (411), the contact surface is configured to be in thermal contact with a heat source, (TSENG discloses in ¶ [0034] that “The heat-receiving zone is adapted to come into contact with a heat source and receive heat from the heat source”; heat-receiving zone” is the area that has a thermal contact with the heat source and the first cover area above element 411 see ¶¶ [0036] and [0044]).
TSENG is silent regarding the projection of the second capillary structure onto the first cover is located out of and substantially located next to a range of the contact surface of the first cover. 

HUANG teaches another vapor chamber (see HUANG’s Figure 4) with first (20), second (30) capillary structures, and a contact surface (see the surface above the heat source 100) that in thermal contact with a heat source (100) (see HUANG’s Figure 4). HUANG teaches further teaches the projection of the second capillary structure (30) onto the first cover (10) is located out of and substantially located next to a range of the contact surface of the first cover (10); (see HUANG’s Figure 4 annotated by examiner). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of TSENG with an the projection of the second capillary structure onto the first cover is located out of and substantially located next to a range of the contact surface of the first cover, as taught by HUANG, to improve the vapor chamber performance of TSENG by preventing the dry-out of the working fluid in the first  capiliary structure; see HUANG, ¶ [0037].


Regarding claim 39, TSENG further discloses the second capillary structure is in a ring-shape (see second capillary structure forming a ring-shape; see TSENG’s Figure 10 annotated by examiner).

Regarding claim 40, TSENG as modified above teaches the second capillary structure has a first curved section (see element 471 that is above element 412 in TSENG’s Figure 10), a second curved section (see element 471 that is above element 411), and two extension sections (see elements 47), the first curved section and the second curved section are located opposite to each other (TSENG’s Figure 10), the first curved section is located in the condensation area (412 area is part of the condensation area; see ¶ [0035]), at least part of the second curved section is located in the evaporation area (element 471 that is above element 411 which is the evaporation area), a projection of the second curved section (see element 471 located on element 411; which is the curved section of the second capillary structure) onto the first cover is located out of the range of the contact surface of the first cover (TSENG as modified above by HUANG will result to have a contact surface on the first cover that makes TSENG’s element 471 ( the second curved section of the second capillary structure that on top of element 411 as shown in TSENG’s Figure 10 annotated by examiner) to be next to the contact surface that is on the first cover. Therefore, TSENG as modified above by Huang, above, will meet a projection of the second curved section onto the first cover is located out of the range of the contact surface of the first cover), the two extension sections are located opposite to each other, and the two extension sections are respectively located between and connected to the first curved section and the second curved section (see elements 47 in TSENG’s Figure 10 

Regarding claim 54, TSENG discloses the first capillary structure is a metal mesh (TSENG discloses in ¶ [0027] that “The third wick layer 15 is made from metal mesh” which corresponds to the first capillary structure, see TSENG’s ¶ [0044]).
TSENG does not teach the second capillary structure is a metal mesh.
HUANG teach the first capillary structure (20) is a metal mesh and the second capillary structure (30) is a metal mesh (see HUANG ¶ [0036]).

It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the vapor chamber of TSENG with a second capillary structure is a metal mesh, as taught by HUANG, since the simple substitution of one known element (second capillary structure made of a metal mesh taught by HUANG) for another (second capillary structure made of sintered copper powder disclosed by LI) would have yielded predicable results, namely transferring the heat from the source to the vapor chamber (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit the simplicity of making the vapor chamber of TSENG by using less variety types of materials.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/Examiner, Art Unit 3763                                                                                                                                                                                                        




/TAVIA SULLENS/Primary Examiner, Art Unit 3763